—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty after a Superintendent’s hearing of violating various prison disciplinary rules. Petitioner con*893tends in this proceeding that he was denied his right to employee assistance pursuant to the regulations of the Department of Correctional Services and that the Hearing Officer was biased. Initially, we find that petitioner indicated on his employee assistance form that he wished to waive his right to employee assistance. In any event, any deficiency in employee assistance was corrected when the Hearing Officer adjourned the hearing to allow petitioner to select an employee assistant and reconvened the hearing 24 hours after petitioner met with his assistant (see, Matter of Brown v Coughlin, 165 AD2d 935; Matter of Aviles v Scully, 154 AD2d 371). Finally, we find no evidence of bias on the part of the Hearing Officer requiring annulment (see, Matter of Nieves v Coughlin, 157 AD2d 943, 944).
Weiss, P. J., Mikoll, Mercure, Mahoney and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.